Exhibit 10.1

Execution Version

Funko, Inc.

2802 Wetmore Avenue

Everett, WA 98201

April 15, 2019

Mr. Russell Nickel

c/o Funko, Inc.

2802 Wetmore Avenue

Everett, WA 98201

 

  Re:

Transition and Release of Claims Agreement

Dear Russell:

This letter agreement (this “Letter Agreement”), entered into on the date first
set forth above (the “Effective Date”), sets forth the understanding by and
between you and Funko, Inc. (collectively with its direct and indirect
subsidiaries, and any successor(s) thereto, the “Company”), regarding the
cessation of your employment with the Company and the transition of your role as
Chief Financial Officer of the Company to your successor.

1.    Separation Date and Transition Services.

a. Your active employment with the Company will terminate on December 31, 2019
(or such earlier date upon which you resign your employment or your employment
is terminated by the Company for Cause) (the “Separation Date”) and, as of the
Separation Date, you will cease to be an employee, officer and director of the
Company and its direct and indirect subsidiaries. Notwithstanding the foregoing,
you hereby agree that you will hereby resign any offices or directorships you
may hold at the Company and its subsidiaries prior to the Separation Date if and
as requested by the Company. Until the Separation Date, that certain Employment
Agreement by and between the Company and you, dated as of October 20, 2017 (the
“Employment Agreement”) will continue to control with respect to your salary,
benefits and other matters with respect to your employment with the Company;
provided that you agree that during the period beginning on the Effective Date
and ending on the Separation Date you will (i) subject to Section 1b., below,
continue to perform your duties as Chief Financial Officer of the Company,
consistent with past practices, unless otherwise requested by the Board of
Directors of Funko, Inc. (the “Board”), (ii) use your reasonable best efforts to
(a) advance the interests of the Company and facilitate the successful
transition of your responsibilities to the individual who succeeds you as Chief
Financial Officer in whatever reasonable capacity may be requested by the Board,
consistent with your position as Chief Financial Officer or your position as
Special Advisor (as defined in Section 1b., below), as the case may be,
(b) retain and develop employees in the Company’s Finance and Accounting
functions, and (iii) communicate a message consistent with the Board’s direction
to key employees, investors, analysts, customers, suppliers, and other relevant
third parties. You acknowledge and agree that you hereby resign as (x) Chief
Financial Officer, effective as of the earlier of (i) the Separation Date and
(ii) the Transition Date (as defined below), (y) an employee of the Company and
all of its subsidiaries, effective as of the Separation Date, and (z) from all
other offices, directorships, committees and positions of employment you may
hold at the Company and its subsidiaries, effective as of the Separation Date
(or such earlier date as requested by the Board).

 

- 1 -



--------------------------------------------------------------------------------

Your services described above are herein referred to, collectively, as the
“Transition Services.”

b. In the event the date on which your successor as Chief Financial Officer of
the Company commences employment with the Company (the “Transition Date”) occurs
prior to the Separation Date, then, as of the Transition Date, you shall cease
to serve as Chief Financial Officer of the Company and, during the period
beginning on the Transition Date and ending on the Separation Date, you shall
serve as an employee advisor to the Company (with the title of “Special
Advisor”). During the period in which you serve as Special Advisor, the salary
and benefits you were eligible to receive immediately prior to the Transition
Date shall continue in effect and you shall continue to provide the Transition
Services described in Section 1a., above.

2.    Transition Benefits. In addition to any payments and benefits due to you
pursuant to Section 7.05(a) of the Employment Agreement, you will, subject to
(and in consideration for) your satisfactory provision of the Transition
Services through the Separation Date (as reasonably determined in good faith by
the Board), your execution and non-revocation of the Waiver and Release of
Claims Agreement attached hereto as Exhibit A (the “Release”) and your continued
compliance with the restrictive covenants (as described in Section 3 below), be
entitled to receive (i) the payments and benefits set forth in Section 7.05(b)
of the Employment Agreement, which shall be subject to the terms of the
Employment Agreement and, for the avoidance of doubt, will consist of
(a) continued base salary for 12 months following the Separation Date (the
“Transition Payment Period”), which equals an aggregate amount of $400,000, less
applicable withholdings, and (b) reimbursement during the Transition Payment
Period of the Company-paid portion of premium payments, as if you had remained
an active employee, for any COBRA coverage that you timely elect, which shall be
payable monthly; and (ii) (a) a prorated 2019 annual bonus based on actual
individual and Company achievement targets as determined by the Board, which
shall be payable within 30 days following the Separation Date, and
(b) accelerated vesting of the following outstanding equity awards held by you,
each of which, to the extent such award has not otherwise theretofore become
vested, shall become vested on the Separation Date: (x) 78,350 options in Funko,
Inc., awarded to you on June 27, 2018 under the Company’s 2018 Executive
Compensation Plan, and (y) 8,620 restricted stock units, awarded to you on
June 27, 2018 under the Company’s 2018 Executive Compensation Plan (the payments
and benefits set forth in (i) and (ii), collectively, the “Transition
Benefits”). Other than the equity awards described in the immediately preceding
sentence, and any that may vest in accordance with their terms prior to the
Separation Date, all Company equity-based compensation awards held by you will
be forfeited.

3.    Restrictive Covenants. You acknowledge that the Company is providing you
with the Transition Benefits in material part in consideration for your
reaffirmation of your prior agreement to comply with the restrictive covenants
set forth in Sections 5 and 6 of the Employment Agreement and that no payment
will be made, and no acceleration of vesting shall occur, following the date
that you first violate any of the provisions of Sections 5 or 6 of the
Employment Agreement.

 

- 2 -



--------------------------------------------------------------------------------

4.    Release. The Transition Benefits are contingent upon and subject to your
execution and non-revocation of the Release following the Separation Date in
accordance with Sections 7.05(b) of the Employment Agreement and the terms
herein, and you agree to sign and be bound by the Release which will be
considered an integral part of this Letter Agreement.

5.    Entire Agreement. This Letter Agreement sets forth the entire agreement
between you and the Company with respect to the subject matter set forth herein
and supersedes and replaces any and all prior oral or written agreements or
understandings between you and the Company with respect to the subject matter
hereof; provided, that, for the avoidance of doubt, (a) you will retain your
rights under the terms of the Employment Agreement, except to the extent such
terms result in duplication of compensation or benefits to you, and (b) the
provisions of the Employment Agreement which by their terms survive termination
of employment (including, without limitation, the restrictive covenants set
forth in Sections 5 and 6 of the Employment Agreement) will remain in full force
and effect in accordance with their terms (as may be amended by this Letter
Agreement). This Letter Agreement may be amended only by a subsequent writing
signed by both parties. You represent that you have signed this Letter Agreement
knowingly and voluntarily.

[signature pages follow]

 

- 3 -



--------------------------------------------------------------------------------

Please indicate your acceptance of the terms and provisions of this Letter
Agreement by signing both copies of this Letter Agreement and returning one copy
to me. The other copy is for your files. By signing below, you acknowledge and
agree that you have carefully read this Letter Agreement and Exhibit A thereto
in their entirety; fully understand and agree to their terms and provisions;
will comply with the restrictive covenants set forth in Sections 5 and 6 of the
Employment Agreement; and intend and agree that this Letter Agreement is final
and legally binding on you and the Company. All payments described in this
Letter Agreement will be subject to the withholding of any amounts required by
federal, state or local law. This Letter Agreement will be governed and
construed under the internal laws of the State of Washington and may be executed
in several counterparts.

 

Very truly yours,

/s/ Andrew Perlmutter

Andrew Perlmutter

On behalf of Funko, Inc.

 

Signature Page to Transition and Release of Claims Agreement



--------------------------------------------------------------------------------

Agreed, Acknowledged and Accepted as of the first date set forth above:

 

/s/ Russell Nickel

Russell Nickel

 

Signature Page to Transition and Release of Claims Agreement



--------------------------------------------------------------------------------

EXHIBIT A

WAIVER AND RELEASE OF CLAIMS AGREEMENT

In exchange for the transition payments and benefits provided to me (the
“Transition Benefits”) pursuant to that certain Letter Agreement, dated as of
[        ], 2019, by and between Funko, Inc. (“Company”) and Russell Nickel (the
“Employee”) (this “Agreement”) the Employee freely and voluntarily agrees to
enter into and be bound by this Waiver and Release of Claims Agreement (this
“Release”).

1. General Release. The Employee, on his own behalf and on behalf of his spouse,
child or children (if any), heirs, personal representative, executors,
administrators, successors, assigns and anyone else claiming through him (the
“Releasors”), hereby releases and discharges forever Funko, Inc., and its
affiliates, and each of their respective past, present or future parent,
affiliated, related, and subsidiary entities and each of their respective past,
present or future directors, officers, employees, trustees, agents, attorneys,
administrators, plans, plan administrators, insurers, equityholders, members,
representatives, predecessors, successors and assigns, and all Persons acting
by, through, under or in concert with them (hereinafter collectively referred to
as the “Released Parties”), from and against all liabilities, claims, demands,
liens, causes of action, charges, suits, complaints, grievances, contracts,
agreements, promises, obligations, costs, losses, damages, injuries, attorneys’
fees and other legal responsibilities (collectively referred to as “Claims”), of
any form whatsoever (whether or not relating to Employee’s employment with the
Company), including, but not limited to, any claims in law, equity, contract or
tort, claims under any policy, agreement, understanding or promise, written or
oral, formal or informal, between the Employee and the Company or any of the
other Released Parties, and any claims under the Civil Rights Act of 1866, the
Civil Rights Act of 1871, the Civil Rights Act of 1964, the Americans With
Disabilities Act of 1990, the Age Discrimination in Employment Act of 1967
(“ADEA”), the Sarbanes-Oxley Act of 2002, the Securities Act of 1933, the
Securities Exchange Act of 1934 (the “Exchange Act”), the Employee Retirement
Income Security Act of 1974, the Rehabilitation Act of 1973, the Family and
Medical Leave Act of 1993, the Genetic Information Nondiscrimination Act of
2008, the Worker Adjustment and Retraining Notification Act of 1988, the
Delaware Discrimination in Employment Act, the Delaware Persons with
Disabilities Employment Protection Act, the Delaware Whistleblowers’ Protection
Act, the Delaware Wage Payment and Collection Act, the Delaware Fair Employment
Practices Act, Delaware’s social media law, the Washington Industrial Welfare
Act, the Washington Minimum Wage Act, the Washington Wage Payment Act, the
Washington Wage Rebate Act, the Washington Law Against Discrimination and the
Washington Leave Law, as each may have been amended from time to time, or any
other federal, state or local statute, regulation, law, rule, ordinance or
constitution, or common law, whether known or unknown, unforeseen,
unanticipated, unsuspected or latent, that the Employee or any of the Releasors
now possess or have a right to, or have at any time heretofore owned or held, or
may at any time own or hold by reason of any matter or thing arising from any
cause whatsoever prior to the date of execution of this Release, and without
limiting the generality of the foregoing, from all claims, demands and causes of
action based upon, relating to, or arising out of: (a) this Agreement; (b) that
certain Employment Agreement, dated as of October 20, 2017, by and among the
Company and the Employee (the “Employment Agreement”), or Employee’s employment
or other relationship with any of the Released Parties or the termination
thereof; and (c) the Employee’s status as a holder of securities of any of the

 

- 6 -



--------------------------------------------------------------------------------

Released Parties. This Release includes, but is not limited to, all wrongful
termination and “constructive discharge” claims, all discrimination claims, all
claims relating to any contracts of employment, whether express or implied, any
covenant of good faith and fair dealing, whether express or implied, and any
tort of any nature. This Release is for any relief, no matter how denominated,
including but not limited to wages, back pay, front pay, benefits, compensatory,
liquidated or punitive damages and attorneys’ fees. The Employee acknowledges
and reaffirms Employee’s obligations under the Employment Agreement, including
but not limited to Sections 5 and 6 thereof.

2.    Covenant Not To Sue. The Employee represents and covenants that he has not
filed, initiated or caused to be filed or initiated any Claim, charge, suit,
complaint, grievance, action, cause of action or proceeding against the Company
or any of other the Released Parties. Except to the extent that such waiver is
precluded by law, the Employee further promises and agrees that he will not
file, initiate or cause to be filed or initiated any Claim, charge, suit,
complaint, grievance, action, cause of action or proceeding based upon, arising
out of or relating to any Claim released hereunder, nor shall the Employee
participate, assist or cooperate in any Claim, charge, suit, complaint,
grievance, action, cause of action or proceeding regarding any of the Released
Parties relating to any Claims released hereunder, whether before a court or
administrative agency or otherwise, unless required to do so by law.

3.    Exclusions. Notwithstanding the foregoing, the Employee does not release
his rights to receive the Transition Benefits or any right that may not be
released by private agreement. In addition, this Release will not prevent the
Employee from (i) filing a charge or complaint with the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Securities and Exchange Commission or any
other federal, state or local governmental agency or commission (“Government
Agencies”) or (ii) reporting possible violations of federal law or regulation
to, otherwise communicating with or participating in any investigation or
proceeding that may be conducted by, or providing documents and other
information, without notice to the Company, to, any Governmental Agency or
entity, including in accordance with the provisions of and rules promulgated
under Section 21F of the Exchange Act or Section 806 of the Sarbanes-Oxley Act
of 2002, as each may have been amended from time to time, or any other
whistleblower protection provisions of state or federal law or regulation. This
Agreement does not limit Employee’s right to receive an award for information
provided to any Government Agencies; provided, however, that the Employee
acknowledges and agrees that any Claim by him, or brought on his behalf, for
damages in connection with such a charge or investigation filed with the Equal
Employment Opportunity Commission would be and hereby is barred.

4.    No Assignment. The Employee represents and warrants that he has made no
assignment or other transfer, and covenants that he will make no assignment or
other transfer, of any interest in any Claim that he may have against any of the
Released Parties.

5.    Indemnification of Released Parties. The Employee agrees to indemnify and
hold harmless the Released Parties, and each of them, against any loss, claim,
demand, damage, expenses or any other liability whatsoever, including reasonable
attorneys’ fees and costs, resulting from: (i) any

 

- 7 -



--------------------------------------------------------------------------------

breach of this Release by him or his successors in interest; (ii) any assignment
or transfer, or attempted assignment or transfer, of any Claims released
hereunder; or (iii) any action or proceeding brought by him or his successors in
interest, if such action or proceeding arises out of, is based upon, or is
related to any Claims released hereunder. This indemnity does not require
payment as a condition precedent to recovery by any of the Released Parties.

6.    Acknowledgments. The Employee acknowledges that the Company delivered this
Release to him on [_____], 2019. The Employee agrees that the Company has
advised him to consult with an attorney before executing this Release. The
Employee agrees that he has had the opportunity to consult with counsel, if he
chose to do so, and that the Employee has had a sufficient and reasonable amount
of time to read and consider this Release before executing it. The Employee
acknowledges that he is responsible for any costs and fees resulting from his
attorney reviewing this Release. The Employee agrees that he has carefully read
this Release and knows its contents, and that he signs this Release voluntarily,
with a full understanding of its significance, and intending to be bound by its
terms. The Employee acknowledges that the provision of the Transition Benefits
is in exchange for the promises in the Release and is not normally available
under Company policy to employees who resign or are terminated by the Company,
and that, but for his execution of this Release, he would not be entitled to
receive the Transition Benefits. The Employee further acknowledges that the
provision of the Transition Benefits does not constitute an admission by the
Released Parties of liability or of violation of any applicable law or
regulation. The Company and its affiliates expressly deny any liability or
alleged violation and state that the Transition Benefits are being provided
solely for the purpose of compromising any and all claims of the Employee
without the cost and burden of litigation.

7.    ADEA Provisions. The Employee understands that this Release includes a
release of claims arising under ADEA. The Employee acknowledges and agrees that
he has had at least 21 days after the date of his receipt of this Release (such
period, the “Consideration Period”) to review this Release and consider its
terms before signing this Release and that the Consideration Period will not be
affected or extended by any changes, whether material or immaterial, that might
be made to this Release. The Employee further acknowledges and agrees that he
understands that he may use as much or all of such 21-day period as he wishes
before signing, and warrants that he has done so. The Employee may revoke and
cancel this Release in writing at any time within seven days after his execution
of this Release (such seven-day period, the “Revocation Period”) by providing
notice of revocation to Melisah Burke at melisah@funko.com. This Release shall
not become effective and enforceable until after the expiration of the
Revocation Period; after such time, if there has been no revocation, this
Release shall immediately be fully effective and enforceable.

8.    Consequences of Breach or Revocation. The Employee agrees that,
notwithstanding anything to the contrary in this Release, in the event that he
breaches any of the terms of the Release, or revokes the Release pursuant to
Section 7, he shall forfeit the Transition Benefits and reimburse the Company
for any portion of the Transition Benefits that have already been paid, and, in
the event of such a breach, he shall reimburse the Company for any expenses or
damages incurred as a result of such breach.

9.    Severability. If any provision of the Release is declared invalid or
unenforceable, the remaining portions of the Release shall not be affected
thereby and shall be enforced.

 

- 8 -



--------------------------------------------------------------------------------

10.    Governing Law: Venue. This Agreement is made under and shall be governed
by and construed in accordance with the laws of the State of Delaware

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has signed and executed this Release on the
date set forth below as an expression of his intent to be bound by the foregoing
terms of this Release.

 

 

 

Date:    